Exhibit 10.1

 

Ballantyne of Omaha, Inc.

Short-Term Incentive Plan

Fiscal Year 2009

 

The Short-Term Incentive Plan was developed in conjunction with our compensation
consultants, Compensation Strategies.  The Short-Term Incentive Plan is designed
to reward key members of management for their collective and individual
performance during the film exhibition industry’s transition to full-scale
adoption of digital projection.  The Compensation Committee reserves the right
to pay any award earned under this Plan in cash, restricted stock or a
combination of cash and restricted stock; the cash and restricted stock
composition of any award is at the sole discretion of the Compensation
Committee.  Participants must be employed by Ballantyne of Omaha, Inc. through
December 31, 2009 in order to receive any award under this Plan.

 

1.                                     Market competitive target award
percentages of base salary are established for the following positions:

 

CEO

 

50

%

SVP Sales

 

35

%

CFO

 

35

%

VP Operations

 

35

%

Other Key Management

 

25

%

 

2.                                     The following “Universal Goals” apply to
each of the plan’s participants.  These goals comprise 90% of the targeted
award.

 

a.                                       Fiscal year 2009 consolidated earnings
before interest, taxes, depreciation and amortization (EBITDA), excluding
extraordinary items and the short-term incentive plan accrual, of **.  This goal
represents 45% of the target award.

 

b.                                      Fiscal year 2009 Strong-MDI sales of **
with a minimum gross margin contribution of **%.  This goal represents 30% of
the target award.

 

c.                                       Fiscal year 2009 Strong Technical
Services (STS) EBITDA ** of **.  This goal represents 15% of the target award.

 

3.                                     The following “Individual Goals” are
specific to each manager’s area of responsibility. These goals comprise 10% of
the targeted award.

 

a.                                       **

 

b.                                      **

 

--------------------------------------------------------------------------------


 

c.                                       **

 

d.                                      **

 

e.                                       **

 

f.                                         **

 

g.                                      **

 

h.                                      **

 

4.                                     Named participants and target awards are
as follows:

 

Participant

 

Salary

 

Target Award
CYO

 

Target Award ($)

 

John Wilmers

 

$

275,000

 

50

%

$

137,500

 

Ray Boegner

 

$

190,000

 

35

%

$

68,250

 

Chris Stark

 

$

170,000

 

35

%

$

59,500

 

Kevin Herrmann

 

$

160,000

 

35

%

$

56,000

 

**

 

**

 

25

%

**

 

**

 

**

 

25

%

**

 

**

 

**

 

25

%

**

 

**

 

**

 

25

%

**

 

 

Example:

 

CEO has a Base Salary of $275,000.  His target award would be $137,500 and would
include these four objectives:

 

Consolidated EBITDA of **

 

Weight of the Objective = 45%

 

Actual EBITDA = ** or 100% of goal

 

45% of $137.5K = $61,875

Strong-MDI Sales of ** @ ** GM

 

Weight of the Objective = 30%

 

Actual Sales = ** at GM goal

 

0% of $137.5K = $0

STS EBITDA ** of **

 

Weight of the Objective = 15%

 

STS EBITDA ** of **

 

15% of $137.5K = $20,625

Individual Goal

 

Weight of the Objective = 10%

 

Goal Accomplished

 

10% of $137.5K = $13,750

 

In this example the total award would be $96,250.

 

**-Certain items in this document were redacted but are available to the
Securities and Exchange Commission upon request.

 

--------------------------------------------------------------------------------